Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims 
	This final action is in response to applicant’s amendment of 12 February 2021.  Claims 1-9 are pending and have been considered as follows.  
Response to Arguments
Applicant’s arguments/amendments with respect to the drawing objections have been fully considered and are persuasive.  The objection to the drawings has been withdrawn. 
Applicant’s arguments with respect to the rejection of claims 1-9 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Burke et al. (US 2016/0180715) in view of De Bossoreille (US 2017/0242564).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Specifically, claim 5 recites that the “display information comprises a Navigation Traffic Collision and Avoidance System (TCAS) Display, a graphical ADS-B Guidance Display (AGD), or a Multi-purpose Control Display Unit (MCDU)”.  Each of a Navigation Traffic Collision and Avoidance System (TCAS) Display, a graphical ADS-B Guidance Display (AGD), or a Multi-purpose Control Display Unit (MCDU) are a type of display.  As such, the examiner is unsure how the display information can comprise an actual display.  Does the display comprise one of the listed displays? Or does the display information come from one of the listed displays? 
Appropriate correction is required.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Burke et al. (US 2016/0180715) in view of De Bossoreille (US 2017/0242564).
As regards claim 1, Burke et al. teach a system (see at least Abstract), comprising: a traffic awareness computer of an aircraft (see at least Figs. 2-4 and ¶[0042]-[0045]); an aircraft interface device (see at least ¶[0046]-[0047]); and a data bus configured to convey data from the traffic awareness computer to the aircraft interface device (see at least ¶[0042]-[0048]).  Burke et al. do not explicitly teach wherein the data conveyed is configured to display, on a tablet computer, display information identical to display information provided on one or more displays of a cockpit of the aircraft.  However, such matter is suggested by De Bossoreille (see at least Figs. 2-3 and ¶[0018]-[0021], [0039]-[0041] and [0048]-[0065]).  It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the apparatus for generating flight-optimizing trajectories of Burke et al. by the system of De Bossoreille wherein the data conveyed is configured to display, on a tablet computer, display information identical to display information provided on one or more displays of a cockpit of the aircraft as both systems are directed to a 
As regards claim 2, Burke et al. teach wherein the traffic awareness computer comprises a TCAS or Traffic computer (see at least ¶[0042]-[0045]).
As regards claim 3, Burke et al. do not explicitly teach wherein the aircraft interface device is configured to transmit the data to the tablet computer.  However, such matter is suggested by De Bossoreille (see at least Figs. 2-3 and ¶[0018]-[0021], [0039]-[0041] and [0048]-[0065]).  It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the apparatus for generating flight-optimizing trajectories of Burke et al. by the system of De Bossoreille wherein the aircraft interface device is configured to transmit the data to the tablet computer as both systems are directed to a control system for an aircraft and one of ordinary skill in the art would have recognized the established function of having the aircraft interface device is configured to transmit the data to the tablet computer and predictably would have applied it to improve the apparatus for generating flight-optimizing trajectories of Burke et al. 
As regards claim 4, Burke et al. does not explicitly teach wherein the system further comprises the tablet computer.  However, such matter is suggested by De Bossoreille (see at least Figs. 2-3 and ¶[0018]-[0021], [0039]-[0041] and [0048]-[0065]).  It would have been obvious to one of ordinary skill in the art before the 
As regards claim 5, Burke et al. teaches wherein the display information comprises a Navigation Traffic Collision and Avoidance System (TCAS) Display, a graphical ADS-B Guidance Display (AGD), or a Multi-purpose Control Display Unit (MCDU) (see at least ¶[0043]-[0047]). 
As regards claim 6, Burke et al. does not explicitly teach wherein the aircraft interface device is configured to wirelessly transmit the data to the tablet.  However, such matter is suggested by De Bossoreille (see at least ¶[0068]).  It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the apparatus for generating flight-optimizing trajectories of Burke et al. by the system of De Bossoreille wherein the aircraft interface device is configured to wirelessly transmit data to the tablet as both systems are directed to a control system for an aircraft and one of ordinary skill in the art would have recognized the established function of having the aircraft interface device is configured to wirelessly transmit data to the tablet and predictably would have applied it to improve the apparatus for generating flight-optimizing trajectories of Burke et al. 
(see at least Figs. 2-3 and ¶[0018]-[0021], [0039]-[0041] and [0048]-[0067]).  It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the apparatus for generating flight-optimizing trajectories of Burke et al. by the system of De Bossoreille wherein the aircraft interface device is configured to transmit data to the tablet over a wired connection as both systems are directed to a control system for an aircraft and one of ordinary skill in the art would have recognized the established function of having the aircraft interface device is configured to transmit data to the tablet over a wired connection and predictably would have applied it to improve the apparatus for generating flight-optimizing trajectories of Burke et al. 
As regards claim 8, Burke et al. does not explicitly teach wherein the aircraft interface device is configured to receive commands from the tablet.   However, such matter is suggested by De Bossoreille (see at least ¶and [0048]-[0067]).  It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the apparatus for generating flight-optimizing trajectories of Burke et al. by the system of De Bossoreille wherein the aircraft interface device is configured to receive commands from the tablet as both systems are directed to a control system for an aircraft and one of ordinary skill in the art would have recognized the established function of having the aircraft interface device configured to receive commands from the tablet and predictably would have applied it to improve the apparatus for generating flight-optimizing trajectories of Burke et al. 
(see at least ¶[0018]-[0021], [0039]-[0041] and [0048]-[0067].  It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the apparatus for generating flight-optimizing trajectories of Burke et al. by the system of De Bossoreille wherein the aircraft interface device is configured to relay commands from the tablet to the traffic awareness computer as both systems are directed to a control system for an aircraft and one of ordinary skill in the art would have recognized the established function of having the aircraft interface device is configured to relay commands from the tablet to the display and predictably would have applied it to improve the apparatus for generating flight-optimizing trajectories of Burke et al. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE MARIE ANTONUCCI whose telephone number is (313)446-6519.  The examiner can normally be reached on Monday to Friday 8:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


ANNE MARIE. ANTONUCCI
Primary Examiner
Art Unit 3667



/ANNE MARIE ANTONUCCI/Primary Examiner, Art Unit 3667